DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 5 February 2020, 12 March 2020, 1 December 2020 and 17 May 2021.  The references cited on the PTOL 1449 form have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In Fig. 2C the reference character “228” has been used to designate both “a structure” of the sacrificial material “226” (see par. 40-41) and then in Fig. 2D “228” is now inclusive of hardened dielectric “232”.  It appears the arrow in Fig. 2D for “228” points to the wrong element.
In Fig. 2G the reference character “238” has been used to designate both the seed surface and the arrow representing epitaxial growth of the III-N “240” to fill the cavity “236”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THEN et al. (U.S. Patent Application Publication 2016/0204207).
Referring to Claim 13, THEN teaches in Fig. 4 for example (par. 48-49; “It is also to be understood that like feature designations of FIG. 4 may be as described in association with FIGS. 1B and 3A-3E”), a Ill-N transistor, comprising: a channel material comprising a Ill-N semiconductor material shaped as a wire (206; GaN; par. 26, 27 and 48); a gate electrode material (224 of 318; par. 30, 38 and 48) at least partially wrapping around the wire (206); a high-k dielectric material (220 of 318; par. 26, 29, 37 and 48) between the gate electrode material (224) and the Ill-N semiconductor material of the wire (206); a source region (314; par. 38 and 49); and a drain region (316; par. 38 and 49).
Referring to Claim 14, THEN further teaches wherein a height of the wire (206) is less than 200 nanometers (par. 43; “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers).
Referring to Claim 15, THEN further teaches wherein a width of the wire (206) is between 2 and 30 nanometers (par. 43; “may have approximately the same dimension”, “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic et al. (WO2015/147816).
Referring to Claim 1, Radosavljevic a Ill-N semiconductor device assembly, comprising: a substrate (201); a dielectric layer (202) of a dielectric material over the substrate (201); and a Ill-N structure (203) of a Ill-N semiconductor material over the substrate (201), wherein at least a portion of the III-N structure (203) is over the dielectric layer (202) and has a height defined by any suitable thickness such as, for 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to at least choose the lower portion of the disclosed thickness range based on its known suitability in the art for growing III-N for semiconductor devices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Referring to Claim 2, Radosavljevic further teaches wherein the dielectric material (202) is a first dielectric material, and at least a portion of the Ill-N structure (203) is at least partially enclosed by a second dielectric material (206).
Referring to Claim 3, Radosavljevic further teaches wherein the second dielectric material (206) includes a compound comprising silicon and oxygen, a compound comprising silicon and nitrogen, a compound comprising silicon, oxygen, and nitrogen, or a compound comprising aluminum and oxygen (page 24, lines 6-9).
Referring to Claim 4, Radosavljevic further teaches wherein a thickness of the second dielectric material (206) may be any suitable thickness such as, for example, 100-500nm (page 24, lines 12-13), which overlaps the range of between 5 and 100 nanometers.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Referring to Claim 5, Radosavljevic further teaches wherein the second dielectric material (206) is at least partially enclosed by a material (213) comprising aluminum and nitrogen (page 13, lines 24-28).
Referring to Claim 6, as modified above, Radosavljevic teaches the limitations of claim 5 but does not explicitly state wherein a thickness of the material (213) comprising aluminum and nitrogen is between 10 and 100 nanometers.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adjust the thickness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Absent a showing of criticality with respect to the thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the thickness through routine experimentation in order to 
Referring to Claim 7, Radosavljevic further teaches wherein: the portion of the Ill-N structure (203) over the dielectric layer (202) is a first portion, the dielectric layer (202) has an opening where the dielectric material (202) is not present, and the Ill-N structure (203) further includes a second portion over the opening.
Referring to Claim 8, Radosavljevic further teaches wherein the second portion (of 203) has a height equal to a thickness of the dielectric layer (202) and a height of the first portion (of 203).
Referring to Claim 9, Radosavljevic further teaches wherein the dielectric material (202) comprises a compound comprising silicon and oxygen (page 22, lines 21-24).
Referring to Claim 10, Radosavljevic further teaches wherein the Ill-N semiconductor device assembly is a Ill-N transistor, further comprising a transistor gate stack (217) including: a gate electrode material (“metal gate”) over a portion of the Ill-N semiconductor material (203), and a high-k dielectric material (“high-k dielectric”) between the gate electrode material and the Ill-N semiconductor material (203) (page 15, line 22-27).

Allowable Subject Matter
Claims 16-22 are allowable.


Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of at least partially enclosing the structure with a shell material; forming a cavity in the shell material by removing the sacrificial material through a first opening in the shell material; and epitaxially growing a Ill-N semiconductor material within the cavity by supplying one or more precursors into the cavity through a second opening, the second opening being a same or a different opening than the first opening in combination with all of the limitations of Claim 16.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896